Citation Nr: 1134775	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating higher than 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1972 until retiring in July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, among other things, denied the Veteran's claim for a rating higher than 40 percent for his service-connected lumbosacral strain, as well as his petition to reopen his claim for service connection for a digestive disorder and acid reflux on the basis of new and material evidence.  

In support of his claims, the Veteran testified at a hearing in April 2007 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  The Board subsequently, in July 2007, remanded the claim for a higher rating for the lumbosacral spine to the RO via Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Since, however, the RO/AMC did not comply with those remand directives, there was another remand in January 2009.  Regrettably, there still has not been compliance with those remand directives, necessitating yet another remand.

As for the claim for service connection for a digestive disorder, in July 2007 the Board reopened this claim because there was new and material evidence and then remanded this claim for further development before readjudicating this claim on its underlying merits.  The RO since has granted service connection for a digestive disorder with acid reflux in a February 2009 decision, assigning an initial 10 percent rating for this disability retroactively effective from March 6, 2003.  Since the Veteran did not appeal either that initial rating or effective date, that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).



REMAND

There has not been compliance with the Board's prior remand directives in July 2007 and January 2009 concerning the claim for a rating higher than 40 percent for the lumbosacral strain.  So this claim again has to be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (The Veteran is entitled, as a matter of law, to compliance with remand directives.  Where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Board initially remanded this claim in July 2007 for a VA compensation examination to reassess the severity of this lumbosacral strain.  More specifically, the remand requested the examiner comment on the lumbosacral narrowing shown in an April 2004 X-ray report and render an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any disc-space narrowing and noted neurological symptoms - e.g., positive Lasegue's sign and absent left ankle jerk on the left - are congenital or, instead, etiologically related to or part and parcel of the Veteran's service-connected lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not; else, according to 38 C.F.R. §§ 3.102, 4.3, VA must resolve this doubt in the Veteran's favor and presume the symptoms in question are attributable to the service-connected disability).

In July 2008 a VA compensation examiner reviewed the X-rays showing evidence of L5-S1 degenerative disc disease (DDD) and some mild scoliosis.  However, the examiner did not address the etiology of the Veteran's neurological symptoms.  Consequently, the Board remanded the claim again in January 2009, pointing out that additional medical comment was needed to determine whether the Veteran's DDD and associated neurological pathology is part and parcel of or otherwise related to his service-connected lumbosacral strain, so that it may be rated accordingly.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

The Board also explained in the January 2009 remand that there was noncompliance with its earlier remand directives in that the July 2008 VA examination did not include range-of-motion testing.  Indeed, the Board had requested in its prior remand that the VA compensation examiner specifically address the extent, if any, of functional loss of use of the low back due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent, such as during flare-ups or prolonged use.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As a result of the Board's January 2009 remand, the Veteran was afforded another VA compensation examination in November 2009.  Unfortunately, the report of this additional VA compensation examination also does not comply with the Board's remand directives.  First, the examiner performed range-of-motion testing of the Veteran's lumbosacral spine, as requested, but did not address the extent of functional loss of use of the low back due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent, such as during flare-ups or prolonged use.  Id.  Second, the examiner did not properly address the question concerning whether there is any associated neurological impairment, since there was conflicting evidence concerning this aspect of the disability.  In a December 2009 addendum report, it was noted that recent MRI testing had revealed no neurological compromise due to lumbar spine disease.  But a January 2010 EMG report, so from only one month later, had revealed mildly abnormal findings suggesting some possible root irritability as well as some chronic changes at the S1 level bilaterally.  The VA compensation examiner, however, never addressed these inconsistent findings and, therefore, made no attempt to answer the question of whether the Veteran has any neurological impairment in either lower extremity due to his service-connected low back disability.


It is also worth noting that the January 2009 Board remand indicated that a VA compensation examination was also required because there needed to be some indication of whether the Veteran has or has had a prescription for bed rest by a physician to treat his lumbosacral strain, to in turn determine whether there had been any incapacitating episodes.  See again 38 C.F.R. § 4.71a, DC 5243.  Unfortunately, this was noted in the body of the remand but not mentioned in the actual remand instructions.  So comment is needed concerning this as well.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination to reassess the severity of his service-connected lumbosacral strain.  The claims file, including a complete copy of this remand, must be made available to the examiner for review for the pertinent medical and other history.

The examiner must describe all symptoms referable to the service-connected lumbosacral strain, including indicating whether the Veteran also has disc disease, i.e., Intervertebral Disc Syndrome (IVDS) that is related to or part and parcel of the service-connected lumbosacral strain.  To comply with the Board's prior remand directives, the examiner should comment on the April 2004 X-ray in terms of whether any disc-space narrowing and neurological symptoms (e.g., positive Lasegue's sign and absent ankle jerk on the left) are congenital or, instead, related to the service-connected lumbosacral strain.  Also, a review of the more recent December 2009 MRI report and January 2010 EMG report would also be helpful in rendering this requested opinion and to reconcile the apparent conflicting findings noted in the MRI versus the EMG.

If the disc disease (IVDS) is attributed to the service-connected lumbosacral strain, or cannot be disassociated from the lumbosacral strain, the examiner must indicate whether there have been any incapacitating episodes, meaning periods of acute signs and symptoms due to the IVDS requiring bedrest prescribed by a physician and treatment by a physician.  In this eventuality the examiner further needs to indicate the frequency and duration of these incapacitating episodes during the past 12 months.

As well, in reporting the results of range-of-motion testing, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  Plus, to the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  To this end, the examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

The examiner also needs to indicate whether there is ankylosis, either favorable or unfavorable.

The examiner must discuss the rationale for all opinions expressed, if necessary citing to specific evidence in the file.


2.  Then readjudicate this claim for a rating higher than 40 percent for the lumbosacral strain in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


